DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derenne et al. (20160140827 A1, hereinafter Derenne) 


Regarding claim 1: Derenne teaches, 
A system for use in a healthcare facility([0046], Patient support structure 20, figure 1, can be of different form including chair, recliner 420, Figure 8, and hospital bed 520, Figure 11,  support a patient in a healthcare setting), the system comprising: 
a chair ([0046], Figure 8, patient support apparatus 420 may be a chair/ a recliner) having a first patient detector operable to detect the presence or absence of a patient ([0009] The first person support apparatus includes a first exit detector to detect patient absence or presence) on the chair ([0046], Figure 8, patient support apparatus 420 may be a chair/ a recliner)
 	a bed spaced from the chair ([0037], Figure 3 a plan view diagram of another embodiment of a person support apparatus shown in a room with a second person support apparatus)  and having a second patient detector operable to detect the presence or absence of a patient ([0013] the second person support apparatus further comprises a second exit detector that is adapted to detect if the person exits the second person support apparatus. on the bed ([0037], Figure 3 , the second person support apparatus could be a bed)
the bed including a display ([0048], Figure 1, Person support apparatus 20 includes a display 30) operable to render a graphical user interface (GUI) to interface with a user ([0048], Figure 1, a user interface 32) and allow the user to turn on and off monitoring by the first patient detector and to turn on and off monitoring by the second patient detector of the patient's presence or absence ([0049], Figure 1, User interface 32 includes a plurality of controls-which may be buttons, dials, switches, or other devices- that allow a user to control various aspects of person support apparatus 20, including, but not limited to, exit detection system 24, communication interface 28, and display 30. In one embodiment, user interface 32 includes a
control that enables a user to turn exit detection system 24 on and off, it is to note that every person support apparatus includes all above elements)
communication circuitry on the bed to communicatively couple the bed to a healthcare communication system ([0057], person support apparatus 20 positioned in a room 38 and in communication with an EMR system 34 via a communication link 36. Communication link 36 couples to communication interface 28 of
person support apparatus 20/520. a wireless transceiver and communication link 36 is a wireless communication link between this transceiver and another wireless transceiver positioned within range of person support apparatus 20/520. This other wireless transceiver is, in some embodiments, part of a wireless access point to a local area network, such as a local area network of a medical facility). and to communicatively couple the bed to the chair ([0062], Figure 2, first and second person support apparatuses 120/420 and 220/520 include a controller 22 and a communication interface 28 that are configured to allow them to communicate with each other) ;
 	and a control system (controller 22, Figure 1) on the bed that monitors whether the communication circuitry has received a chair exit alarm signal from the first patient detector indicating that the patient is absent from the chair and if so ([0061], In some embodiments of person support apparatus 20 / 420, exit detection system 24 is adapted to be able to also, or alternatively, issue an alarm when the occupant exits. user can use user interface 32 to cause controller 22 to issue an alarm (audio and/or visual) when the occupant departs) , 
commanding the communication circuitry ( [0048], Figure 2, a communication circuitry/ interface 28) to send a message to the healthcare communication system indicative of the patient's absence from the chair ([0008], the person support apparatus 20/420/520 further includes a wireless interface adapted to wirelessly  communicate with a local area network. The controller sends a first message to the local area network via the wireless interface when issuing the first alarm .
[0115], It will be understood by those skilled in the art that any of the features of any one of the person support apparatuses discussed herein (20, 120, 220, 320, 420, and/or 520) can be combined with any of the features of any other one of these person support apparatuses. Thus, for example, person support apparatus 420, in addition to escalating an alarm priority level when a patient fall is detected, can be configured to monitor the time a patient spends off person support apparatus 420 (similar to person support apparatus 20); and/or to
communicate with a second person support apparatus (similar to person support apparatuses 120 and 220); and/or to communicate with a mobile device 40, such as an activity tracker or a mobile IV stand, or the like (similar to person support apparatus 320).

Conclusion
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hayes et al. (US 20140080413 A1) “A patient support apparatus, such as a bed, cot, stretcher, or the like, uses the ability to communicate with a device via
near field communication to determine that the device is physically proximate the support apparatus. The support apparatus uses this determination to associate itself with the device. In some instances, the associated device is a mattress positioned on the support apparatus; a footboard on the support
apparatus; a medical device used with a patient supported on the support device; a nearby piece of furniture; another patient support apparatus; or an ID tag worn by a caregiver or patient, or attached to a piece of equipment. After the support apparatus and device are associated, they communicate information between each other using far field communication, which supports higher data transfer rates. Flux concentrators are added in some embodiments to extend and/or shape the range of near the field communication”.
Tallent et al. (US 2012/0025992 A1) “A hospital bed has a bed exit alarm system including an audible alarm that sounds when an alert condition is detected, such as when a patient exits the bed or moves toward exiting
the bed. The bed exit alarm system includes at least one user input that is used to enable the bed exit alarm system and a bed exit alarm silence input that stops the audible alarm from sounding or that prevents the alarm from sounding. The bed exit alarm system is configured such that after the bed exit alarm silence input is used, the bed exit alarm system is re-enabled automatically without any action by a caregiver in response to one or more sensors sensing that the patient is, once again, supported on the bed”.

4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DILARA SULTANA/Examiner, Art Unit 2858                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        12/1/2022